                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as           )
        The Tofurky Company, and                      )
                                                      )
The Good Food Institute, Inc.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )       No. 2:18-cv-4173-FJG
                                                      )
Mark Richardson, in his official capacity as          )
Cole County Prosecuting Attorney and                  )
on behalf of all Missouri Prosecuting Attorneys,      )
                                                      )
       Defendant.                                     )

                                      JOINT STATUS REPORT

       On April 1, 2019, this Court directed the parties “to file either a stipulation of dismissal

or a status report discussing settlement progress on or before 5/1/2019.” ECF No. 51. The parties

are working diligently to execute a final settlement agreement, however, more time is needed to

(1) continue to work on proposed language, and (2) get formal approval from all necessary

government officials.


                                                   Respectfully submitted,

                                                   /s/ Gillian R. Wilcox
                                                   Gillian R. Wilcox, #61278
                                                   AMERICAN CIVIL LIBERTIES UNION OF
                                                       MISSOURI FOUNDATION
                                                   406 West 34th Street, Suite 420
                                                   Kansas City, Missouri 64111
                                                   Telephone: (816) 470-9933
                                                   Facsimile: (314) 652-3112
                                                   gwilcox@aclu-mo.org

                                                   Attorneys for Plaintiffs




                                     1
         Case 2:18-cv-04173-FJG Document 52 Filed 05/01/19 Page 1 of 3
                               ERIC SCHMITT
                               Attorney General

                               /s/ Julie Marie Blake
                               Julie Marie Blake, #69643
                               Deputy Solicitor General
                               Peter A. Houser, #71278
                               Assistant Attorney General
                               P.O. Box 899
                               Jefferson City, MO 65102-0899
                               (573) 751-1800
                               (573) 751-0774 (fax)
                               Julie.Blake@ago.mo.gov
                               Peter.Houser@ago.mo.gov
                               Attorneys for State of Missouri




                            2
Case 2:18-cv-04173-FJG Document 52 Filed 05/01/19 Page 2 of 3
                                      Certificate of Service

       I certify that on May 1, 2019, a copy of the foregoing was electronically filed with the

Court using the CM/ECF system, which sent notification to counsel of record.

                                             /s/ Gillian R. Wilcox




                                     3
         Case 2:18-cv-04173-FJG Document 52 Filed 05/01/19 Page 3 of 3
